Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 14, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162276                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162276
                                                                   COA: 354444
                                                                   Oakland CC: 2019-177774-AR
  MICHAEL SEAN TOMLINSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 9, 2020
  order of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 14, 2021
           a0511
                                                                              Clerk